DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

The information disclosure statements filed on 08/21/20 (2 forms), 11/04/20, 09/51/21, and 06/07/22 have been fully considered. 

Election of Species/Status of claims

Two claim sets were filed 05/14/20. The amended claim set with claims 1-25 were canceled and claims 26-49 were newly added. The amended claim set was used for examination. Claims 26-49 are pending examination. 
A species election was mailed 04/04/22 to ask the applicants to choose between two formula presented in the claims: Formula I (claims 26-38) and Formula II (claims 39-49). In the remarks filed 06/03/22, the applicants have elected Formula I without traverse. Upon the search for Formula I, the examiner thought it best for prosecution to rejoin the claims as the search overlapped with that of Formula II. Claims 26-49 are pending examination. 


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. —The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 38 and 49 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 38 recites the limitation "formula (II)" in first line of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 49 recites the limitation "formula (I)" in the first line of the claim.  There is insufficient antecedent basis for this limitation in the claim.
These claim limitations are not in the proper order of appearance.  Claim 38 refers to formula (I) and does not mention formula (II). Claim 49 refers to formula (II) and does not mention formula (I). It may possibly fix the claim by removing formula (II) from claim 38 and removing formula (I) from claim 49. 


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 26-28, 32, 35-41, 44, 46-49 are rejected under 35 U.S.C. 103 as being unpatentable over WO2016125169 herein referred to WO’169.
WO’169 teaches the claimed dual stat modulators of IRS and Stat3 as formula (III) (pg 16) and formula (IV) (pg. 19). While the structures of these dual stat modulators can change according to the Markush structures, they show profound overlap. Formula (III) can arrive at same compositions as shown below:

    PNG
    media_image1.png
    188
    380
    media_image1.png
    Greyscale

WO’169

    PNG
    media_image2.png
    126
    236
    media_image2.png
    Greyscale

Claim 26

WO’169 teaches that R1, R2, R5, and R6 are independently selected from H, C1-4 alkyl, (CH2CH2O)nH wherein n is an integer of 1 to 20, acyl, and a functional group that gives rise to hydroxyl upon hydrolysis.  In the case where these R1, R2, R5, and R6  are  hydrogens they overlap with the claimed structure. WO’169 teaches that R3, R7, R8, R9, R10, R11, R12, R13, and R14 can be independently selected from H, halogen, C1-4 alkyl, C1-4 haloalkyl, CH2SRa wherein Ra is selected from H, C1-4 alkyl, aryl, heterocyclyl, heteroaryl, C1-4alkyl aryl, C1-4 alkylheterocyclyl and C1-4 alkylherreroryl and OR16 wherein R16 is H, C1-4 alkyl, (CH2CH2O)nH, acyl or a functional group that gives rise to hydroxyl upon hydrolysis.(See WO’169 pg 17 lines 5-10).  Comparable claimed R groups include R1, R2, R4, R5, R6, and R7 can be independently selected from H, halogen, haloalkyl, and OR16 wherein R16 is H or C1-4. In the case that WO’169 R groups R7 is OR16, where R16 is a H, and R1, R2, R5 and R6 are each Hydrogens the claimed structure would be similar as shown below (WO’167 pg 17 lines 2-10): 

    PNG
    media_image3.png
    302
    586
    media_image3.png
    Greyscale

From this structure either R13 or R14 must be a hydrogen to arrive at the claimed structure. The R groups R3, R8, R9, R10, and R11 have the overlapping variability with that of the instant claims where these R groups can be a H, halogen, haloalkyl, and OR16 where R16 can be H or a C1-4 alkyl. In the assumption that R3, R8, R9, R10, R11 and R13 are H then one would arrive at the following structure:

    PNG
    media_image4.png
    237
    597
    media_image4.png
    Greyscale

  
WO’169 teaches that R4 can be either a H or CN which matches that of R4 of the claimed structure. (See WO’169 pg 17 line 11).  WO’169 teaches that R14 can be a H, halogen, C1-4 alkyl, C1-4 haloalkyl, CH2SRa wherein Ra is selected from H, C1-4 alkyl, aryl, heterocyclyl, heteroaryl, C1-4alkyl aryl, C1-4 alkylheterocyclyl and C1-4 alkylherreroryl and OR16 wherein R16 is H, C1-4 alkyl, (CH2CH2O)nH, acyl or a functional group that gives rise to hydroxyl upon hydrolysis. (See WO’169 pg 17 lines 5-10). This shares overlap with the claimed R7 which can be a H or C1-4 alkyl. 
	In a similar manner formula (IV) of WO’169 shares overlap with the claimed structure of claim 39. (See WO’169 pg 19 “Formula (IV)”). 

    PNG
    media_image5.png
    279
    310
    media_image5.png
    Greyscale

WO’169

    PNG
    media_image6.png
    183
    190
    media_image6.png
    Greyscale

Claim 39

WO’169 teaches exact overlap for the A group with that of the claim where A can be a H or CN. (See WO’169 pg 19 line 21). Y1 and Y2 of WO’169 can be a H, halogen, alkyl, haloalkyl or OR1 and Y3 and Y4 can be OR1 where R1 can be a H, C1-4 alkyl, (CH2CH2O) nH where n is an integer of 1 to 20, acyl or a functional group that gives rise to hydroxyl upon hydrolysis including salts, hydrates, solvates, polymorphs, optical isomers, geometrical isomers, enantiomers, diastereomers, and mixtures thereof. (See WO’169 pg 20 lines 2-8). In the case where the Y groups of WO’169 are OR1 and R1 are hydrogens then the following structure is made: 

    PNG
    media_image7.png
    402
    533
    media_image7.png
    Greyscale

The variable Z is unique to WO’169 can be a S, SO, or SO2. (See WO’169 pg 20 line 1). In the embodiment where Z is S the formulas of WO’169 and Claim 39 match in appearance. The X groups of WO’169 can be selected from H, halogen, alkyl, haloalkyl and OR1 where R1 can be a H, C1-4 alkyl, (CH2CH2O) nH where n is an integer of 1 to 20, acyl or a functional group that gives rise to hydroxyl upon hydrolysis including salts, hydrates, solvates, polymorphs, optical isomers, geometrical isomers, enantiomers, diastereomers, and mixtures thereof. (See WO’169 pg 20 lines 2-8).This shares overlap with the claimed structure where the corresponding X groups also called X1, X2, X3, X4, and X5 can be each independently selected from H, halogen, alkyl, haloalkyl and OR1 where R1 can be a H or C1-4 alkyl. 
	WO’169 teaches that it has been unexpectedly been found that dual modulators of IRS and Stat3 can be used to sensitize a tumor to immunotherapy. (See pg 10 lines 10-11). WO’169 teaches that it is known that Stat 3 is often activated in cancer and is directly involved in the implementation and maintenance of the cancer immunosuppressive microenvironment and plays a central role in tumor immune evasion. (See pg 10 lines 11-13). WO’169 teaches that it is contemplated that inhibition of Stat3 phosphorylation with the compounds of the present invention (see formula (III) and formula (IV) above) un-masks the tumor from the local immune system and sensitizes them to immunotherapy e.g. antibodies against PDLs, PD1, CTLA4 or any other immunotherapy agents. (See pg 10 lines 14-18). WO’169 teaches a method of sensitizing a tumor to immunotherapy comprising contacting the tumor with a compound represented by the structure of formula (III) or (IV) in combination with an immunotherapy agent. (See pg 10 lines 19-22). 
	It would be obvious to a person having ordinary skill in the art before the filing date to practice the invention of WO’169 as proposed. 
	Regarding claim 26, as discussed above Formula (I) of the instant application is comparable to formula (III) of WO’169. (See end of page 16-line 13 of page 17). WO’169 also proposes the combination of dual modulators of IRS and Stat3 can be used in combination with antibodies against PDLs (interpreted as PD-L1 and PD-L2) and PD-1 in a method sensitizing a tumor to immunotherapy. (See pg 10 lines 10-22). 
	Regarding claim 27, WO’169 teaches many of these claimed embodiments as shown in pgs. 17-19. In particular example to note, WO’169 teaches formula 4 (called embodiment “D” pg 17 shown on page 18) of claim 27 as shown below. 

    PNG
    media_image8.png
    200
    400
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    135
    282
    media_image9.png
    Greyscale



	Regarding claim 28, as shown above WO’169 teaches formula 4 as embodiment “D” on pg 18. 
	Regarding claims 32, 35, 44 and 46, WO’169 teaches that dual modulators of IRS and Stat3 can be used to sensitize a tumor to immunotherapy. (See WO’169 pg 10 lines 10-22). WO’169 teaches that the dual modulators can be combined with immunotherapies against PDLs, PD1, CTLA4 or any other immunotherapy agents. (See WO’169 pg 10 lines 14-18). As discussed above formulas (III) and (IV) of WO’169 match the claimed formulas of (I) and (II). 
	Regarding claims 36 and 47, WO’169 teaches an embodiment that the tumor is present in a cancer patient who is receiving immunotherapy or is a candidate for receiving immunotherapy. (See WO’169 Claim 55). 
	Regarding claim 37 and 48, WO’169 claims that their invention can be used on the same list of cancers. (See WO’169 claim 56). 
	Regarding claim 38 and 49, WO’169 claims that this combination can be administered in separate pharmaceutical compositions, simultaneously or sequentially in any order. (See WO’169 Claim 58). 
	Regarding claims 40 and 41, WO’169 teaches the exemplary embodiment of formula (IV-4). (See pg 20). This embodiment reads on claimed embodiment 20 as shown below: 

    PNG
    media_image10.png
    195
    252
    media_image10.png
    Greyscale


    PNG
    media_image11.png
    148
    184
    media_image11.png
    Greyscale


	 
	
Claims 29-30, 33-34, 42, and 45 are rejected under 35 U.S.C. 103 as being unpatentable over WO20161251169 herein referred to as WO’169 as applied to claims 26 and 39 above, and further in view of Hubbard and Grothey. Napabucasin: An Update on the First-in-Class Cancer Stemness Inhibitor. Drugs (2017) 77:1091–1103 herein referred to as Hubbard. 
WO’169, as discussed above, teaches many of the methods and method compositions of the claimed invention, however WO’169 does not teach specific examples of anti-PD-1 or anti-PD-L1 antibodies as claimed or the method of using an anti-PD-1 or anti-PD-L1 antibody with the claimed method compositions on a PD-1 blockade resistant cancer. 
 Hubbard teaches of the orally administered small molecule inhibitor Napabucasin that inhibits the signal transducer and activator of transcription 3 (stat3) pathway. (See abstract). Hubbard teaches that the stat3 pathway is over-activated in many types of cancer and has been shown to be an important pathway in cancer stem cell-mediated propagation of cancer. Hubbard teaches that immune checkpoint inhibitor therapy has led to a subset of patients who do not respond to checkpoint inhibitors. (See “5 Current Status and Future Potential of Napabucasin Therapy”). Hubbard teaches that much “focus” has been put on the combination of immunotherapeutics with conventional chemotherapy, as well as targeted agents, to improve the anti-tumor efficacy over monotherapies alone. (See “5 Current Status and Future Potential of Napabucasin Therapy”). Hubbard teaches that the majority of colorectal cancer (CRC defined in Table 2) patients are resistant to immune checkpoint inhibitors but a preclinical study demonstrated that napabucasin sensitized CRC to immune checkpoint inhibitors in syngeneic tumor models. (See “5 Current Status and Future Potential of Napabucasin Therapy”). Hubbard teaches that anti-PD-1 treatment resulted in increased pSTAT3 and overexpression of stemness factors but the addition of napabucasin was able to reduce this STAT3 activation. (See “5 Current Status and Future Potential of Napabucasin Therapy”). Hubbard teaches that this combination therapy with anti-PD-1 and napabucasin also led to complete tumor response in almost all mice, an influx in infiltrating CD8+ T cells in treated tumors and a protection against tumor rechallenge. (See “5 Current Status and Future Potential of Napabucasin Therapy”).  Hubbard concludes that these preclinical results support the combination of checkpoint inhibitors and STAT3 inhibitors in the clinic. (See “5 Current Status and Future Potential of Napabucasin Therapy”). Furthermore, Hubbard hints that PD-1 ligand antagonist with an antisense oligonucleotide against STAT3 has shown encouraging results. (See “5 Current Status and Future Potential of Napabucasin Therapy”).  Hubbard teaches that clinical trials with napabucasin will be tested with ipilimumab (anti-CTLA-4), nivolumab (anti-PD-1), and pembrolizumab (anti-PD-1). (See “5 Current Status and Future Potential of Napabucasin Therapy”).
Given the prior art it would be obvious to one having ordinary skill in the art to take a STAT3 inhibitor, such as those presented in WO’169, and combine with pembrolizumab for the treatment of tumor resistant to anti-PD1 therapy. One would be motivated to do so to treat a population of patients that do not have a response to anti-PD1 immune checkpoint therapy, to have a complete tumor response, an influx in CD8+ T cells in treated tumors, and to have protection against tumor rechallenge. (See “5 Current Status and Future Potential of Napabucasin Therapy”).
Regarding claim 29-30 and 42, Hubbard and WO’169 both teach a combination of STAT3 inhibitors and anti-PD-1 antibodies. Hubbard teaches that specifically pembrolizumab could be used in such a therapy and WO’169 teaches the specific Stat3 inhibitors of the claimed invention. 
	Regarding claim 33, WO’169 teaches these methods steps for a generic anti-PD-1 antibody. It would be obvious to one having ordinary skill substitute a generic antibody for pembrolizumab which has the same function of acting as an anti-PD-1 antibody. Formula 4, as described above in the rejection of claim 28, is disclosed by WO’169. (See WO’169 see pgs. 17-18 called embodiment “D”). It would be obvious to substitute Formula 4 instead of Napabucasin as both perform the function of being a Stat3 inhibitor.
	Regarding claims 34 and 45, Hubbard teaches that a method of treating tumors with PD-1 drug resistance with an anti-PD-1 therapy and STAT3 inhibitor can be beneficial. (See above obviousness statement). 
Claims 31 and 43 are rejected under 35 U.S.C. 103 as being unpatentable over WO2016125169 herein referred to WO’169 as applied to claims 28 and 39 above, and further in view of Syed. Durvalumab: First Global approval. Drugs (2017) 77:1369–1376 herein referred to as Syed. 
	As discussed above, WO’169 teaches that the claimed STAT3 inhibitors can be in combination with anti-PD-L1 immunotherapies; however, WO’169 does not teach specific embodiments of PD-L1 inhibiting antibodies. 
	Syed discusses a review on Durvalumab (Imfinzi™; AstraZeneca) as a fully human monoclonal antibody that blocks programmed cell death ligand-1 binding to its receptors (PD-1 and CD80). (see abstract). 
	Given the prior art it would be obvious to substitute a generic antibody with the function of binding PD-L1 with a specific one that binds PD-L1 like that of Durvalumab as taught by Syed. 

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

17/159798

Claims 26-28, 32, 35-41, 44, and 46-49 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 106-125 of copending Application No. 17/159798 in view of WO2016125169 herein referred to as WO’169. 

	The copending claims of 17/159798 disclose a method of treating a tumor using an EGFR inhibitor with formula(s) (III) and/or (IV). Formula (III) of the copending claims is similar to claimed formula (I) as shown below:

    PNG
    media_image12.png
    140
    245
    media_image12.png
    Greyscale

The variables are as follows:

    PNG
    media_image13.png
    300
    529
    media_image13.png
    Greyscale

In the case where R1, R2, R5, R6, R12 and R13 are Hs, and R7 is OR16 with R16 as a H, a similar embodiment to the claims can be found. 

    PNG
    media_image14.png
    255
    626
    media_image14.png
    Greyscale

Similarly, to the instant claims, R3, R8, R9, R10, and R11 can be a H, halogen, haloalkyl, or an OR16 with R16 as a H or C1-4 alkyl as claimed counterparts R1, R2, R3, R5, and R6. Also similar to claimed counter parts R4 of the copending claims can be a H or CN and R14 can be a H or C1-4 alkyl. Formula (IV) of the copending claims is comparable to claimed formula (II) as shown below: 


    PNG
    media_image15.png
    226
    274
    media_image15.png
    Greyscale

  The variables are as follows: 
    PNG
    media_image16.png
    240
    649
    media_image16.png
    Greyscale

In the case that the Y groups are all OR1 with R1 being a H and the Z group being a S, a similar embodiment similar to the claims can be found. 

    PNG
    media_image17.png
    159
    256
    media_image17.png
    Greyscale

Similarly, to the instant claims, X1, X2, X3, X4 and X5 can be a H, halogen, C1-4 alkyl, haloalkyl and OR1 wherein R1 is H or C1-4 alkyl. Similarly, to the instant claims, the copending claims are to a method of “sensitizing” a tumor to a cancer treatment. While the copending claims share similarities with the instant claims, the copending claims are silent to the use of anti-PD-1 antibodies, PD-L1 antibodies or a combination thereof. 
	WO’169 teaches that dual modulators of Stat3 and IRS can be used to sensitize a tumor to immunotherapy. (See WO’169 pg 10 lines 10-11). WO’169 teaches that immunotherapy can include antibodies against PDLs, PD1, CTLA4, or any other immunotherapy agents. (See WO’169 pg 10 lines 14-18). WO’169 discloses structures that are similar to the copending claims and patented claims. (See formula III pgs. 16-19 and formula (IV) pgs. 19-20). As discussed above these formulas match the embodiments of the instant claims and as such share overlap with the co-pending claims. 
	Given the prior art, it would be obvious for one having ordinary skill in the art to take the copending disclosure and combine this with alternative immunotherapies like anti-PD-1 antibodies or anti-PD-L1 antibodies. One would be motivated to do so because the attribute of “sensitizing a cancer to EGFR inhibitors” has been found by WO’169 to extend to immunotherapies like PD-1 blockade agents. 
	Regarding instant claims 26 and 39, as discussed above the structures of these formulas have been discussed in copending claim 106 and in WO’169. WO’169 teaches that use of these structures in combination with anti-PD-1  or anti-PD-L1 antibodies results in a better treatment of cancer. 
	Regarding instant claims 27-28, copending claim 107 discusses similar embodiments. Embodiment A of copending claim 107 is the same embodiment of formula 4 of instant claim 28. 
	Regarding instant claims 32, 35, 44, and 46 copending claim 106 discusses similar method with using EGFR inhibitors. As discussed above it would be obvious to substitute for other immunotherapies like PD-1 or PD-L1 inhibitors. 
	Regarding instant claims 36 and 47, WO’169 teaches an embodiment that the tumor is present in a cancer patient who is receiving immunotherapy or is a candidate for receiving immunotherapy. (See WO’169 Claim 55). 
	Regarding instant claims 37 and 48, copending claim 113 has overlapping tumor types such as esophageal carcinoma. 
	Regarding instant claims 38 and 49, copending claims 124-125 teaches that these formulas and EGFR are administered in the same composition or in separate compositions, simultaneously, or sequentially, in any order. WO’169 claims 57 and 58 discusses that this can be done with immunotherapeutic agents. 
	Regarding instant claims 40-41, copending claim 119 teaches an exemplary embodiment, formula IV-4,  that is in the claimed list that matches formula 20. 

    PNG
    media_image18.png
    149
    204
    media_image18.png
    Greyscale


    PNG
    media_image19.png
    176
    218
    media_image19.png
    Greyscale



This is a provisional nonstatutory double patenting rejection.
Claims 29-30, 33-34, 42, and 45 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 106-125 of copending Application No. 17/159798  in view of WO2016125169 as applied to claims 26, 32, 39 and 44 above, further in view of Hubbard and Grothey. Napabucasin: An Update on the First-in-Class Cancer Stemness Inhibitor. Drugs (2017) 77:1091–1103 herein referred to as Hubbard.
As discussed above, the copending claims in view of WO’169 teach the base instant claims 26, 32, and 39. This combination of references do not teach specific PD-1 inhibitors nor does it teach treatment of tumors resistant to treatment with anti-PD-1 inhibitors. 
Hubbard teaches that the majority of colorectal cancer (CRC defined in Table 2) patients are resistant to immune checkpoint inhibitors but a preclinical study demonstrated that napabucasin sensitized CRC to immune checkpoint inhibitors in syngeneic tumor models. (See “5 Current Status and Future Potential of Napabucasin Therapy”). Hubbard teaches that clinical trials with napabucasin will be tested with ipilimumab (anti-CTLA-4), nivolumab (anti-PD-1), and pembrolizumab (anti-PD-1). (See “5 Current Status and Future Potential of Napabucasin Therapy”).
Given the prior art it would be obvious to one having ordinary skill in the art to take a STAT3 inhibitor, such as those presented in WO’169 and the copending claims, and combine with pembrolizumab for the treatment of tumor resistant to anti-PD1 therapy. One would be motivated to do so to treat a population of patients that do not have a response to anti-PD-1 immune checkpoint therapy, to have a complete tumor response, an influx in CD8+ T cells in treated tumors, and to have protection against tumor rechallenge. (See “5 Current Status and Future Potential of Napabucasin Therapy”).
Regarding instant claims 29-30, 33, and 42, copending claims and WO’169 teach the dual stat3 and IRS modulators. WO’169 teaches the combination with anti-PD-1 antibodies. Hubbard teaches that PD-1 inhibitors like pembrolizumab can be used as an example of an anti-PD-1 antibody.
Regarding instant claims 34 and 45, the copending claims, WO’169, and Hubbard teach of “sensitizing tumors” to cancer therapies. WO’169 teaches anti-PD-1 antibodies. Hubbard teaches that a method of using a stat-3 inhibitor with an anti-PD-1 antibody on a tumor that is resilient to immunotherapies. (See Hubbard “Current Status and Future Potential of Napabucasin Therapy”). 
This is a provisional nonstatutory double patenting rejection.
Claims 31 and 43 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 106-125 of copending Application No. 17/159798  in view of WO2016125169 as applied to claims 26 and 39 above, further in view of Syed. Durvalumab: First Global approval. Drugs (2017) 77:1369–1376 herein referred to as Syed.
As discussed above, the copending claims and WO’169 teach the base pharmaceutical compositions from instant claims 26 and 29. Both sources teach a combination of the dual IRS/Stat3 modulators with other drugs. WO’169 further emphasizes that the combination can be between the dual modulators and an anti-PD-L1 antibody. The combination of references does not teach the specific claimed anti-PD-L1 antibodies within the claimed limitations of claims 31 and 43. 
Syed teaches a review on Durvalumab (Imfinzi™; AstraZeneca) as a fully human monoclonal antibody that blocks programmed cell death ligand-1 binding to its receptors (PD-1 and CD80). (see abstract). 
	Given the prior art it would be obvious to substitute a generic antibody with the function of binding PD-L1 with a specific one that binds PD-L1 like that of Durvalumab as taught by Syed. 
Regarding instant claims 31 and 43, the claimed limitations are meet using the dual modulators of the copending claims and WO’169 in combination with the PD-L1 binding antibody Durvalumab. 
This is a provisional nonstatutory double patenting rejection.

US10912745

Claims 26-28, 32, and 35-38 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 and 11-12 of U.S. Patent No. US10912745 herein referred to as US’745 in view of WO2016125169 herein referred to as WO’169. 
	The patent claims discuss a method of treating a tumor that has developed resistance to an EGFR inhibitor by contacting the tumor with a compound represented by the structure of formula D In combination with EGFR inhibitors. Structure D is: 

    PNG
    media_image20.png
    159
    378
    media_image20.png
    Greyscale

While this method is similar to the one in the instant claims, this method does not disclose the combination with an anti-PD-1 inhibitor or an anti-PD-L1 antibody. 
	WO’176 as described above teaches the pharmaceutical combination similar to that of the instant application. WO’176 teaches the patent formula as an exemplary embodiment also called formula D. (See page 18)

    PNG
    media_image21.png
    202
    326
    media_image21.png
    Greyscale

WO’176 teaches that this formulation can be using in combination with anti-PD-1 antibodies and anti-PD-L1 antibodies in a method for sensitizing a tumor to immunotherapy. (See pg 10 lines 10-22). 	Given the prior art, it would be obvious to arrive at the instant claimed invention from the claims of US’745 and the disclosure of WO’169. One would be motivated to do so to create a better anti-PD-1 or anti-PD-L1 therapy. As discussed above WO’169 teaches that the modulator of the patent claims can sensitize cancer to immunotherapies. (See pg 10 lines 10-18). 
	Regarding instant claims 26-28, copending claims 1 and 7 read on the claimed formula (I) embodiment of formula 4. As discussed above it would be obvious to use this composition modified with an anti-PD-1 or anti-PD-L1 antibody as discussed in WO’169. 
	Regarding instant claims 32 and 35,  patented claim 1 discusses a method using the claimed modulator of instant claim 26 with an EGFR inhibitor to overcome tumor-resistance to EGFR. WO’169 teaches that this sensitizing can be done with the combination of an anti-PD-1 antibody or anti-PD-L1 antibody and the modulator of the instant claims. 
	Regarding instant claim 36, WO’169 teaches an embodiment that the tumor is present in a cancer patient who is receiving immunotherapy or is a candidate for receiving immunotherapy. (See WO’169 Claim 55).
	Regarding instant claim 37, patented claims 4-6 share similar cancer embodiments to that of the instant claims with notable examples being head and neck cancer and hematopoietic cancer. 
	Regarding instant claim 38, patented claims 11-12 teach similar compositions wherein the compositions can be in the same pharmaceutical composition or in separate pharmaceutical compositions with administrations being simultaneously or sequentially in any order. WO’169 claims 57 and 58 discusses that this can be done with immunotherapeutic agents which can be anti-PD-1 antibodies or anti-PD-L1 antibodies
Claims 29-30 and 33-34 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 and 11-12 of U.S. Patent No. 10912745  in view of WO2016125169 as applied to claims 26, 32, 39 and 44 above, further in view of Hubbard and Grothey. Napabucasin: An Update on the First-in-Class Cancer Stemness Inhibitor. Drugs (2017) 77:1091–1103 herein referred to as Hubbard.
As discussed above, the patented claims in view of WO’169 teach the base instant claims 26 and 32. This combination of references does not teach specific PD-1 inhibitors or PD-L1 inhibitors nor does it teach treatment of tumors resistant to treatment with PD-1/PD-L1 inhibitors. 
Hubbard teaches that the majority of colorectal cancer (CRC defined in Table 2) patients are resistant to immune checkpoint inhibitors but a preclinical study demonstrated that napabucasin sensitized CRC to immune checkpoint inhibitors in syngeneic tumor models. (See “5 Current Status and Future Potential of Napabucasin Therapy”). Hubbard teaches that clinical trials with napabucasin will be tested with ipilimumab (anti-CTLA-4), nivolumab (anti-PD-1), and pembrolizumab (anti-PD-1). (See “5 Current Status and Future Potential of Napabucasin Therapy”).
Given the prior art it would be obvious for one having ordinary skill in the art to combine a STAT3 inhibitor, such as the one presented in WO’169 and the patented claims, and pembrolizumab for the treatment of tumor resistant to anti-PD1 therapy. One would be motivated to do so to treat a population of patients that do not have a response to anti-PD-1 immune checkpoint therapy, to have a complete tumor response, an influx in CD8+ T cells in treated tumors, and to have protection against tumor rechallenge. (See “5 Current Status and Future Potential of Napabucasin Therapy”).
Regarding instant claims 29-30 and, 33, the patented claims and WO’169 teach the dual stat3 and IRS modulators. WO’169 teaches the combination with anti-PD-1 antibodies. Hubbard teaches that PD-1 inhibitors like pembrolizumab can be used as an example of an anti-PD-1 antibody.
Regarding instant claim 34, the patented claims, WO’169, and Hubbard teach of this “sensitizing a tumor” to cancer therapies. WO’169 teaches “sensitizing a tumor” for all immunotherapies including anti-PD-1 antibodies. Hubbard teaches that a method of using a stat-3 inhibitor with an anti-PD-1 antibody on a tumor that is resilient to immunotherapies. (See Hubbard “Current Status and Future Potential of Napabucasin Therapy”).
Claim 31 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 and 11-12 of U.S. Patent No. 10912748 in view of WO2016125169 as applied to claim 26, further in view of Syed. Durvalumab: First Global approval. Drugs (2017) 77:1369–1376 herein referred to as Syed.
As discussed above, the patented claims and WO’169 teach the base pharmaceutical compositions from instant claim 26. Both sources teach a combination of the dual IRS/Stat3 modulators with other drugs. WO’169 further emphasizes that the combination can be between the dual modulators and an anti-PD-L1 antibody. The combination of references does not teach the specific claimed anti-PD-L1 antibodies within the claimed limitation of claim 31. 
Syed discusses a review on Durvalumab (Imfinzi™; AstraZeneca) as a fully human monoclonal antibody that blocks programmed cell death ligand-1 binding to its receptors (PD-1 and CD80). (see abstract). 
	Given the prior art it would be obvious to substitute a generic antibody with the function of binding PD-L1 with a specific one that binds PD-L1 like that of Durvalumab as taught by Syed. 

US 9073880

Claims 39-41, 44, and 46-49 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. US9073880 in view of WO2016125169 herein referred to as US’169. 
	The patented claims are to a compound represented by formula 1 as shown below.

    PNG
    media_image22.png
    505
    427
    media_image22.png
    Greyscale

This structure is similar to instant claim 39. Patented claims 1-4 and 6-9 relate to modifications to the structure of the formula. Patented claim 11 is to a composition in combination with another anti-cancer agent. Patented claims 16-18 relate to a method of treating cancer by administering a composition of claim 1. The anti-cancer agent of claim 11 can be an immunotherapy. (See col. 23 2nd parag). While the patented claims do discuss a similar modulator to that of the instant claims, the patented claims are silent to the combination with an anti-PD-1 antibody or an anti-PD-L1 antibody. 
	WO’169 teaches the same composition of patented claim 1 can be used with an immunotherapy like an anti-PD-1 or anti-PD-L1 antibody. 
	Given the prior art, it would be obvious for one having ordinary skill in the art to combine WO’169 and the patented claims to arrive at the pharmaceutical combinations and methods the instant claim. One would be motivated to do so to create a better anti-PD-1 or anti-PD-L1 therapy. As discussed above, WO’169 teaches that the modulator of the patent claims can sensitize cancer to immunotherapies. (See pg 10 lines 10-18). 
	Regarding instant claims 39-41, patented claim 9 teaches similar embodiments of the structures of instant claims 39-41. The following is a specific embodiment from the patent claim 45 that matches the embodiment of instant claim 41 and reads on the genus provided in instant claims 39-40. 

    PNG
    media_image23.png
    208
    377
    media_image23.png
    Greyscale

As discussed above this modulator would be obvious to use with an immunotherapy like an anti-PD-1 antibody or an anti-PD-L1 antibody. 
	Regarding instant claims 44 and 46, patented claims 1-11 read on the pharmaceutical combination. WO’169 teaches that this composition can include anti-PD-1 antibodies or anti-PD-L1 antibodies. WO’169 also teaches that these compounds can be used in a method of sensitizing a tumor to immunotherapy which can include anti-PD-1 antibodies or anti-PD-L1 antibodies. 
	Regarding instant claim 47, WO’169 teaches an embodiment that the tumor is present in a cancer patient who is receiving immunotherapy or is a candidate for receiving immunotherapy. (See WO’169 Claim 55).
	Regarding instant claim 48, patented claim 18 shares overlapping cancer limitations like breast cancer. 
	Regarding instant claim 49, WO’169 claims that this combination can be administered in separate pharmaceutical compositions, simultaneously or sequentially in any order. (See WO’169 Claim 58).
Claims 42 and 45 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 9073880 in view of WO2016125169 as applied to claims 26, 32, 39 and 44 above, further in view of Hubbard and Grothey. Napabucasin: An Update on the First-in-Class Cancer Stemness Inhibitor. Drugs (2017) 77:1091–1103 herein referred to as Hubbard.
As discussed above, the patented claims in view of WO’169 teach the base instant claims 39. This combination of references does not teach specific PD-1 inhibitors or PD-L1 inhibitors nor does it teach treatment of tumors resistant to treatment with PD-1/PD-L1 inhibitors. 
Hubbard teaches that the majority of colorectal cancer (CRC defined in Table 2) patients are resistant to immune checkpoint inhibitors but a preclinical study demonstrated that napabucasin sensitized CRC to immune checkpoint inhibitors in syngeneic tumor models. (See “5 Current Status and Future Potential of Napabucasin Therapy”). Hubbard teaches that clinical trials with napabucasin will be tested with ipilimumab (anti-CTLA-4), nivolumab (anti-PD-1), and pembrolizumab (anti-PD-1). (See “5 Current Status and Future Potential of Napabucasin Therapy”).
Given the prior art it would be obvious to one having ordinary skill in the art to take a STAT3 inhibitor, such as the one presented in WO’169 and the patented claims, and combine it with pembrolizumab for the treatment of tumor resistant to anti-PD1 therapy. One would be motivated to do so to treat a population of patients that do not have a response to anti-PD-1 immune checkpoint therapy, to have a complete tumor response, an influx in CD8+ T cells in treated tumors, and to have protection against tumor rechallenge. (See “5 Current Status and Future Potential of Napabucasin Therapy”).
	Regarding claim 42, Hubbard teaches the specific embodiment of Pembrolizumab could be used together with a Stat3 inhibitor to treat cancer. 
	Regarding claim 45, WO’169, and Hubbard teach of this “sensitizing a tumor” to cancer therapies. WO’169 teaches “sensitizing a tumor” for all immunotherapies including anti-PD-1 antibodies. Hubbard teaches that a method of using a stat-3 inhibitor with an anti-PD-1 antibody on a tumor that is resilient to immunotherapies. (See Hubbard “Current Status and Future Potential of Napabucasin Therapy”).
Claim 43 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 9073880 in view of WO2016125169 as applied to claim 39, further in view of Syed. Durvalumab: First Global approval. Drugs (2017) 77:1369–1376 herein referred to as Syed.
As discussed above, the patented claims and WO’169 teach the base pharmaceutical compositions from instant claim 39. Both sources teach a combination of the dual IRS/Stat3 modulators with other drugs. WO’169 further emphasizes that the combination can be between the dual modulators and an anti-PD-L1 antibody. The combination of references does not teach the specific claimed anti-PD-L1 antibodies within the claimed limitation of claim 43. 
Syed discusses a review on Durvalumab (Imfinzi™; AstraZeneca) as a fully human monoclonal antibody that blocks programmed cell death ligand-1 binding to its receptors (PD-1 and CD80). (see abstract). 
	Given the prior art it would be obvious to substitute a generic antibody with the function of binding PD-L1 with a specific one that binds PD-L1 like that of Durvalumab as taught by Syed. 

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MILES J DELAHOUSSAYE whose telephone number is (571)272-0223. The examiner can normally be reached M-Th 7:30AM-5:30PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on (571)-272-2911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MILES JOSEPH DELAHOUSSAYE/Examiner, Art Unit 1647                                                                                                                                                                                                        

/JOANNE HAMA/Supervisory Patent Examiner, Art Unit 1647